Citation Nr: 0710135	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  

The issues of service connection for depression and hepatitis 
C are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a back disorder in November 2001 and 
the veteran did not appeal this decision within one year of 
being notified.

2.  Evidence received since the November 2001 decision does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied an application 
to reopen the claim for service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001 and August 
2003.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  The veteran has essentially 
been notified of the evidence and information necessary 
needed to reopen his claim for service connection for a back 
disorder, to substantiate each elements of the underlying 
service connection claim, and to substantiate the elements 
needed for service connection that were found insufficient in 
the prior denials on the merits.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's application to reopen, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The RO initially denied service connection for a back 
disorder in October 1969.  Applications to reopen a claim for 
service connection for a back disorder were denied in July 
1995 and November 2001.  The veteran was informed of those 
decisions and he did not file a timely appeal.  The November 
2001 decision denying the application to reopen for service 
connection for a back disorder is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records 
and post-service medical records.  The RO initially denied 
service connection for a back disorder in October 1969 on the 
basis that a back disability was not found on the last 
examination.  Subsequently, in July 1995, the RO denied an 
application to reopen service connection for a back disorder 
because the evidence failed to show a musculoskeletal 
problem.  Then, the RO denied another application to reopen 
service connection in November 2001 as no treatment was shown 
for a back disorder.     

In July 2003, the veteran sought to reopen his claim for a 
back.  To reopen the claim, the veteran must submit new and 
material evidence.  See 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The new evidence includes VA treatment records showing 
complaints of neck pain and low back pain.  The veteran's 
contentions of back disability having been incurred in 
service, including combat, are cumulative to his previous 
claims.   

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  While the 
additionally submitted records demonstrate that the veteran 
complained of back pain, they do not supply a diagnosis of a 
back disorder or a nexus between any such disorder and his 
service.  Accordingly, they do not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection cannot be reopened on the basis of this evidence.  
See 38 C.F.R. 
§ 3.156(a).  In fact, no evidence has been supplied to 
establish the presence of current back disability that could 
be related to service.  

Although the veteran has submitted new evidence that was not 
before the RO in November 2001, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. Thus, the claim for service connection 
for a back disorder is not reopened and the benefits sought 
on appeal remain denied.


ORDER

The application to reopen the claim for service connection 
for a back disorder is denied.


REMAND

The RO has denied entitlement to service connection for a 
psychiatric disability, claimed as depression on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  However, the issue should be characterized 
as "entitlement to service connection for a psychiatric 
disability, claimed as depression" and should be considered 
on a direct basis because the issue of service connection for 
a psychiatric disability, claimed as depression had never 
been considered.  The RO has denied service connection for 
post-traumatic stress disorder (PTSD) and also denied several 
applications to reopen that claim.  However, claims for a 
psychiatric disability, claimed as depression and PTSD are 
distinct.  As the RO has not considered the claim for service 
connection for a psychiatric disability, claimed as 
depression on a direct basis, but rather only as new and 
material evidence, on remand, the RO must consider the 
veteran's claim for service connection for depression in the 
first instance.     

The veteran essentially contends that he has Hepatitis C as a 
result of service.  Specifically, he asserts that it was due 
to his combat wounds in Vietnam.  As noted above, as a combat 
veteran, the veteran's assertions as to disabilities incurred 
during combat are presumed true as they are consistent with 
his service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

VA clinical records show treatment for Hepatitis C.  While 
the veteran has denied blood transfusions or tattoos, he has 
admitted to a history of IV drug abuse for 15 years.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  
Therefore, an examination is necessary to determine whether 
the veteran's current Hepatitis C is etiologically related to 
service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must consider the veteran's 
claim for entitlement to service 
connection for a psychiatric disability, 
claimed as depression in the first 
instance.  A rating decision should be 
issued.    

2.  VA should afford the veteran an 
examination to determine the etiology of 
his Hepatitis C.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  The examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that Hepatitis C is etiologically 
related to service, including any wounds 
he received in combat.  The rationale for 
all opinions expressed must also be 
provided.

3.  Then, the RO should readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  Allow 
an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


